Almand, Justice.
The judgment under review is one denying the defendant’s motion for a new trial. The only assignment of error in the motion is that the verdict of the jury granting a divorce on the husband’s petition and awarding permanent alimony for the support of the wife and the children was decidedly and strongly against the weight of evidence.
The evidence as to cruel treatment and condonation is conflicting, and is sufficient to support the verdict. The court below having approved the finding of the jury as to divorce and permanent alimony, the judgment denying a new trial will not be reversed.

Judgment affirmed.


All the Justices concur.